Order unanimously affirmed without costs. Memorandum: Supreme Court properly determined that the law firm representing plaintiffs should be disqualified from further representation of plaintiffs in this action against the Town of Brighton (Town) (see, Cardinale v Golinello, 43 NY2d 288, 295; Lasky v Talandis, 209 AD2d 841; Flaum v Birnbaum, 107 AD2d 1087). Attorney Rosenbaum’s prior representation of the Town as Deputy Town Attorney is substantially related to the Barclay Square development that is the subject matter of this negligence action. The fact that the lawyer did not obtain any confidential information in connection with that employment is not determinative. The Town is entitled to certainty that its interests will not be prejudiced from that employment (see, Cardinale v Golinello, supra, at 295-296). (Appeal from Order of Supreme Court, Monroe County, Mark, J.—Disqualify Law Firm.) Present—Pine, J. P., Callahan, Doerr and Balio, JJ.